DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2021 is being considered.
Drawings
The drawings were received on 10/5/2020. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 5, 7-8, 10, 14, 16, 18, and 20 are objected to because of the following informalities:
Regarding claim 1, “a firearm actuation cycle” in line 6 should say “the firearm actuation cycle” and “500 firearm actuation cycles” in line 7 should say “500 of the firearm actuation cycles” since “a firearm actuation cycle” was already recited in line 3.
Regarding claims 5 and 14, the letter “a” should be inserted before “lubricity” in line 2 and “and/or” in line 2 should instead say “and”.
Regarding claims 7, 16, and 20, the word “housing” should be inserted between “magnesium alloy” and “within” in line 2.
Regarding claim 8, “during firearm actuation” in line 3 should instead say “during the firearm actuation cycle”.
Regarding claim 10, “500 firearm actuation cycles” in line 7 should say “500 of the firearm actuation cycles” since “a firearm actuation cycle” was already recited in line 6.
Regarding claim 18, “500 firearm actuation cycles” in lines 5-6 should say “500 of the firearm actuation cycles” and “during firearm actuation” in line 8 should instead say “during the firearm actuation cycle” since “a firearm actuation cycle” was already recited in lines 4-5.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419), herein referenced ‘Conant’.
Regarding claims 1, 6, 8, 10, 15, and 18, Conant discloses a firearm (100) upper receiver (104; col. 3 lines 62-67), comprising: 
a magnesium alloy housing (Figs. 1-4 and 11; col. 4 lines 7-11) defining an upper receiver cavity (202) having an interior surface (Fig. 2) shaped and sized to enable actuation of a bolt carrier group (502, 506, 510; Fig. 5; col. 6 lines 49-60) therein during a firearm actuation cycle, at least a portion of the interior surface coated with a hardened anodized coating (col. 9 lines 11-13) configured to slow operational wear of the interior surface generated by heat, pressure and frictional forces during the firearm actuation cycle; and
a brass deflector (418) including a deflecting surface (Fig. 4) configured to impart directional control on brass ejected from the magnesium alloy housing during the firearm actuation cycle.
Conant does not expressly teach wherein the functional life of the magnesium alloy housing is at least 500 actuation cycles of the firearm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the functional life of the magnesium alloy housing of Conant to be at least 500 actuation cycles of the firearm, since it has been held that discovering an optimum In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 7, 16, and 20, Conant discloses wherein the brass deflector is positionable relative to the magnesium alloy housing within a deflector channel defined by the magnesium alloy housing (deflector 418 is positioned on to receiver 104 via a fastener extending through deflector 418 and into a hole in receiver 104 as shown in Fig. 4).
Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) as applied to claims 1 and 10 above, and further in view of the Science Direct Non-Patent Literature (NPL), herein referenced ‘Science Direct’.
Regarding claims 2-3 and 11-12, Conant does not expressly teach wherein the hardened anodized coating includes a magnesium-oxide layer with one or more hardening agents embedded therein.
Science Direct teaches that anodizing is one of the most widely used surface treatments for magnesium and its alloys (abstract; first sentence; page 1), wherein magnesium alloys subjected to anodizing surface treatments form an aluminum oxide coating thereon (page 6), and wherein adding aluminum nitrate to the content of the anodizing electrolyte produces an anodic film mainly composed of magnesium oxide but also containing aluminum oxide (page 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the anodized coating of Conant to include a magnesium-oxide layer with one or more hardening agents embedded therein in order to enhance the properties of the anodized coating (Science Direct; pages 13-14). 
Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) as applied to claims 1 and 10 above, and further in view of G. C. Sullivan (US 2850828), herein referenced ‘Sullivan’.
Regarding claims 4-5 and 13-14, Conant does not expressly teach discloses wherein the hardened anodized coating is treated with a topcoat surface treatment comprising at least one of an electrophoretic paint and a lubricity enhancing agent.
Sullivan teaches a firearm component (col. 1 lines 15-18; Fig. 9) comprising an alloy containing magnesium (col. 2 lines 7-30) that has been anodized (col. 2 lines 40-48) such that the component includes a hard coating (15; Fig. 9) and a lubricant film (40; Fig. 9), wherein the lubricant film molybdenum disulfide (col. 6 lines 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the anodized coating of Conant to be treated with a topcoat surface treatment comprising a lubricity enhancing agent as taught by Sullivan in order to take advantage of the low frictional properties thereof to provide a surface having a long life (Sullivan; col. 6 lines 46-49).
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) as applied to claims 1 and 10 above, and further in view of Martini (US 2020/0256636), herein referenced ‘Martini’.
Regarding claims 9 and 17, Conant does not expressly teach a quick release ejection port dust cover.
Martini teaches a firearm (10) comprising an upper receiver housing (40) constructed of a magnesium material (par. 14; claim 7), wherein the upper receiver housing includes a shell deflector (110) as well as an ejection port dust cover (claim 3; par. 126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper receiver of Conant with a dust cover as taught by Martini in order to shield and/or seal the ejection port, inhibiting contaminants such as sand, dirt, or other debris from entering the firearm (Martini; par. 126 lines 4-6).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. (US 10156419) as applied to claim 18, and further in view of Hayes (US 9791227), herein referenced ‘Hayes’.
Regarding claim 19, Conant does not expressly teach wherein the brass deflector is constructed of a material other than a magnesium alloy.
Hayes teaches a brass deflector (200; col. 5 lines 50-53) attachable to a firearm (Fig. 2) comprising and made of a variety of materials, none of which is magnesium (col. 5 lines 54-60), “to effect dampening and/or modification of a spent casing’s trajectory as the spent casing is ejected after being fired from the firearm” (col. 5 lines 62-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the brass deflector of Conant to be constructed of a material other than magnesium alloy as taught by Hayes “to effect dampening and/or modification of a spent casing’s trajectory as the spent casing is ejected after being fired from the firearm” (Hayes; col. 5 lines 62-64) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for an intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        

/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641